DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 01/05/2022 and not repeated herein are withdrawn.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the inner film and the outer film are continuous films that are bonded to each other all over their surfaces facing each other” in lines 3-5. Applicant does not have support for this amendment in the initial disclosure. Applicant’s specification makes no mention of bonding and no mention of bonding to each other all over their surfaces facing each other. Applicant points to the figures for support, specifically figure 13. However, none of the figures, including figure 13 show support for this limitation. The figures provided only show part of the laminate film and not the entire film and therefore do not show a that the inner and outer films are bonded “all over” their surfaces. Further, Applicant’s figures, as well as Applicant’s specification and Applicant’s claim 1 requires a print layer between the inner and outer layer. Further, the term “bonded” is not found in the original specification. Therefore, it is unclear whether the layers of the film in the figures are “bonded” or merely adjacent. Therefore, Applicant does not contain support for the outer and inner layer being bonded to each other.
Claims 2-9 and 11-13 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the inner film and the outer film are continuous films that are bonded to each other all over their surfaces facing each other” in lines 3-5. Applicant’s specification makes no mention of bonding and no mention of bonding to each other all over their surfaces facing each other. It is unclear what bonding means in this context. This is further shown as the specification and the instant claim 1 require a print layer between the outer layer and the inner layer, which is not disclosed as being an adhesive layer. Therefore, it is unclear if the bonding occurring requires direct bonding between the two, if they are bonded through an adhesive layer, if they are bonded through coextrusion, or if they are indirectly connected through intermediate layers. Further, it is unclear what the phrase “all over their surfaces facing each other” means in this context. It is unclear if the bonding must occur at each and every single point of the surfaces facing each other or if they can be discontinuously bonded throughout the entire area of the surfaces, or something else. For purposes of examination, claim 1 is interpreted as instead reciting “wherein the inner film and the outer film are continuous films that are connected continuously or discontinuously.”
Claims 2-9 and 11-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxen et al. (US-20150003757-A1) (previously cited) in view of Kamimura (JP 2008137343, herein English machine translation is utilized for all citations) (previously cited).
Regarding claim 1, Wilcoxen teaches a decorative laminate film including at least an inner film and an outer film wherein each of the inner film and the outer film is a continuous film that are connected to each other discontinuously (Wilcoxen, Abstract, Par. 0045, 0056, 0104, and Figs 5A-5D and 12A-16). Wilcoxen further teaches that the laminated film has figures and/or characters (design) at least part of which are formed as a protruded portion protruding towards the outer film; the protruded portion is formed by allowing the decorative laminate film itself to protrude toward an outer film side of the decorative laminate film, is formed along at least a part of the character and/or the figure (design), and is formed to have a recessed portion on an inner film side of the decorative laminate film at a position corresponding to a position where the protruded portion is formed; and the inner film stretches more than the outer film and is squeezed outward in a vicinity of inside of an edge of the protruded portion (Wilcoxen, Par. 0051, 0089-0099, 0102-0104, 0116, Fig. 3B, 5C, and 10-16). Wilcoxen further teaches that the character and/or the figure (design) is different in design and color from at least a part of a remaining region (Wilcoxen, Par. 0046-0048, 0062, and 0085). Wilcoxen further teaches a print layer (11d) between the inner film (11c) and the outer film (11e), and at least a part of the character and/or the figure (design) has a metallic luster derived from the print layer (Wilcoxen, Abstract, Par. 0080-0085, 0158, and Fig 1C).
Wilcoxen does not teach that the print layer includes an ink containing a pearl pigment or a metal powder, and/or a foamed film having a pearly luster. 
Kamimura teaches a decorative laminate film (Kamimura, Par. 0001-0002, and 0010) comprising a printed ink layer with comprising aluminum powder and a metallic luster (Kamimura, Par. 0013, 0020). 
Since both Wilcoxen and Kamimura teach a decorative laminate film comprising a print ink layer (Fig. 3, Kamimura, Par. 0001-0002, 0013, and 0020), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kamimura to modify Wilcoxen and include aluminum powder in the ink. This would give the characters a metallic luster derived from the print layer including the ink. This would also allow for reduced manufacturing costs (Kamimura, Par. 0013).
Regarding claim 2, modified Wilcoxen teaches the decorative laminate film according to claim 1, wherein the figures and/or characters (design) have a contrast to the remaining region in color the protruded portion is formed on a region of the design (Wilcoxen, Par. 0046-0048, 0062, and 0085). While modified Wilcoxen does not specifically disclose that the figures and/or characters (design) have a higher brightness than the remaining region excluding the characters, modified Wilcoxen does teach a contrast in color. Therefore, it would have been an obvious aesthetic design choice to choose colors such that the characters have a higher brightness than the remaining region excluding the characters, see MPEP 2144.04, I.
Regarding claim 3, modified Wilcoxen teaches the decorative laminate film according to claim 1, wherein the figures and/or characters (design) have a contrast to the remaining region in color the protruded portion is formed on a region of the design (Wilcoxen, Par. 0046-0048, 0062, and 0085). While modified Wilcoxen does not specifically disclose a printed shadow, modified Wilcoxen does teach a contrast in color. Therefore, it would have been an obvious aesthetic design choice to have a region to be shaded in irradiation of the protruded portion with light from one direction to be printed to emphasize a shadow, see MPEP 2144.04, I.
Regarding claim 4, modified Wilcoxen teaches that the protruded portion is formed along an outline of the design (Wilcoxen, Par. 0051, 0089-0099, 0102-0104, 0116, Fig. 3B, 5C, and 10-16).
Regarding claim 6, modified Wilcoxen teaches that the print layer including the ink includes an ink containing an aluminum powder (Kamimura, Par. 0013, 0020).
Regarding claim 8, modified Wilcoxen teaches that the protruded portions have a width of about 1/16 of an inch to about 1 inch (1.6 mm – 25.4 mm) (Wilcoxen, Par. 0114), which overlaps the claimed range of not more than 10 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Wilcoxen does not specifically disclose that the protruded portion has a height in a range of 0.1 to 0.35 mm. However, “the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.” In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP 2144.4, I. The claimed height parameter appear to only provide aesthetic design parameters, and do not provide any mechanical function. Since the claimed height parameter pertains to aesthetic design parameters and do not pertain to mechanical functionality, the height parameter cannot be relied upon to patentably distinguish the claimed invention from the prior art.  Moreover, it would have been obvious to one of ordinary skill in the art to make design modifications, such as modifying the size of the protruded portions. See MPEP 2144.04, I, IV.
Regarding claim 9, modified Wilcoxen teaches the decorative laminate film according to claim 1, wherein a region of the laminate film protrudes toward the outer film (Wilcoxen, Fig. 3B). Modified Wilcoxen does not teach where the protruded portion is formed by compressing the laminate film in a cold, warm, or hot process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113). The protruded portions structure of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process protruded portions structure subjected to the process steps of compressing the laminate in a cold, warm, or hot process, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 9 does not provide a patentable distinction over the prior art.
Regarding claim 11, modified Wilcoxen teaches a bag-type container including the decorative laminate film according to claim 1 (Wilcoxen, Abstract and Par. 0003).
Regarding claim 12, modified Wilcoxen teaches a sealing material including the decorative laminate film according to claim 1 (Wilcoxen, Abstract, Par. 0003 and 0048-0049).
Regarding claim 13, modified Wilcoxen teaches that the inner film and the outer film each have thicknesses (gauge) of from 0.1 mils to 20 mils (2.54 - 508 µm) (Wilcoxen, Par. 0078), which overlaps the claimed ranges of 50 to 200 µm and 10 to 30 µm respectively, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxen et al. in view of Kamimura et al. as applied to claim 1 above, further in view of Nishida et al. (JP 11286086 A, herein English machine translation is utilized for all citations) (previously cited).
Regarding claim 5, modified Wilcoxen teaches all of the elements of the claimed invention as stated above for claim 1. Modified Wilcoxen further teaches that the inner film of the laminate includes polyethylene (Wilcoxen, Par. 0064-0066 and 0081-0093). Modified Wilcoxen further teaches that the outer film of the laminate is stretched (Wilcoxen, Par. 0046 and 0056).
Modified Wilcoxen does not specifically disclose that the outer film of the laminate is made of stretch nylon or stretched polyethylene terephthalate.
Nishida teaches a decorative laminate film (Nishida, Page 2 Par. 1 and 5-6, Page 3 Par. 1) comprising an inner film (polyolefin film, A) and outer film (thermoplastic resin film, B) (Nishida, abstract, Page 2 Par. 6, Page 7 Par. 9) wherein the inner film includes polypropylene (Nishida, Page 2 Par. 8 - Page 3 Par. 1) and the outer film includes stretched polyethylene terephthalate (Nishida, Page 6 Par. 2).
Since both modified Wilcoxen and Nishida teach decorative laminate films comprising an ink layer (Nishida, abstract, Page 2 Par. 1 and 5-6, Page 3 Par. 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the stretched polyethylene terephthalate film of Nishida as the outer film of modified Wilcoxen. This would allow for excellent water resistance, solvent resistance, stain resistance, secondary workability, and design economy (Nishida, Page 1 Par. 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxen et al. in view of Kamimura et al. as applied to claim 1 above, further in view of Chiba (WO 2016/084889 A1, herein US 20180326694 A1 is utilized as English language equivalent for all citations) (previously cited) and Yamanaka (JP 2007231192 A, herein English machine translation is utilized for all citations) (previously cited).
Regarding claim 7, modified Wilcoxen teaches all of the elements of the claimed invention as stated above or claim 1. Modified Wilcoxen does not teach a foamed film wherein the foamed film is a thermoplastic resin film impregnated with an inert gas, heated and stretched.
Chiba teaches a decorative (ornamental) laminate film (Chiba, abstract, Par. 0008, 0010, 0015 0076) comprising a foamed film (Chiba, Par. 0016-0017, 0023), wherein the foamed film is a thermoplastic resin film impregnated with an inert gas heated (melt-extruding) and stretched (Chiba, Par. 0016-0017, 0023, 0048).
Since both modified Wilcoxen and Chiba teach a decorative laminate film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the foamed film of Chiba in the decorative laminate film of modified Wilcoxen. This would allow for a Japanese-modern texture (Chiba, Par. 0008-0009).
Modified Wilcoxen does not teach wherein the foamed film has a pearly luster as required by claim 1.
Yamanaka teaches a foamed film comprising a thermoplastic resin (Yamanaka, Par. 0009-0012) wherein the foamed film has a pearly luster (Yamanaka, Par. 0012).
Since both modified Wilcoxen and Yamanaka teach a foamed film comprising a thermoplastic resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yamanaka and have the foamed film of modified Wilcoxen have a pearly luster. This would allow for different designs and for contrasting different parts of the film, as well as excellent heat insulation and recyclability (Yamanaka, Par. 0046). 

Response to Arguments
Applicant’s remarks and amendments filed 04/04/2022 have been fully considered.
On pages 5-6 of the remarks, Applicant first argues that Wilcoxen does not teach the newly amended claim 1 limitations regarding the inner film and the outer film being bonded over all of their surfaces facing each other. This is not found persuasive for the following reason:
To note, the argued limitation constitutes a rejection over USC 35 § 112 regarding new matter and indefiniteness as discussed above. The interpretation of the claims in view of the indefiniteness requires that the films are connected either continuously or discontinuously. Wilcoxen teaches that the outer film and the inner film are connected discontinuously and therefore satisfies the newly amended claim 1 limitations.
Secondly, on page 6 of the remarks, Applicant argues that Wilcoxen does not teach that the character and/or figure is different in color from a remaining region. This is not found persuasive for the following reason:
Wilcoxen teaches that the multilayer film can appear to have a change in color from the points of contact between the films and the points of no contact between the films (Wilcoxen, Par. 0047). Therefore, as stated in the grounds of rejection above, Wilcoxen teaches that the protruded portions, and therefore the characters/figures, can have a difference in color from at least a part of a remaining region (Wilcoxen, Par. 0046-0048, 0062, and 0085). 
Thirdly, on page 7 of the remarks, Applicant argues that Wilcoxen does not teach that the protruded portion is formed along the character and/or the figure. This is not found persuasive for the following reason:
Wilcoxen clearly shows that the recessed portions and the protruded portions occur at the same location as shown in figures 3B and 5C. This area corresponds to, for example, areas 56, 60, and 62 of figure 5C. Further, this process as shown in figures 3B and 5C is shown similar to Applications figure 12 for having the protruded portions and recessed portions occur at the same location. Therefore, Wilcoxen teaches the limitations of claim 1. Given the broad language of “corresponding to” it is the examiner’s position that the positions can be considered “corresponding to” each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782